The opinion of the court was delivered by
Ross, J.
I. Knowledge of the agent in reference to the matters of his agency, is the knowledge of his principal. This is a general principle in law, and applies to the owner of a vicious animal which he has committed to the care, control and agency of another, as well as to other matters in which an agent is employed. Hence the testimony to show that Rixon, the general agent of the defendant in the management of the farm and property thereon, had knowledge of the vicious habits and propensities of the dog, supported the allegation in the declaration, that the defendant had such knowledge, and there was no error in the admission of the same by the County Court.
The affirmative answer by the jury to the question, “ Did Rixon know that the dog had attacked horses or teams while passing along in the highway, as alleged in the declaration, before the injury received by the plaintiff” ? establishes all that the plaintiff was bound to establish in this respect, and renders it immaterial to determine whether the court were correct in hqlding that the defendant would be legally chargeable with the knowledge of the vicious habits of the dog which his other servants on the farm had. Under the charge of the court, the defendant cannot fairly claim that he was prejudiced by this holding of the court, nor by the testimony allowed to be introduced to support it. The legitimate tendency of that testimony was to show that the two hired *536girls and the other servant knew of the dog’s evil propensity, and not that Rixon did. The court is not to presume that the jury made an illegitimate use .of this testimony. This testimony was also admissible to establish that the dog had this evil propensity, independently of showing that the servants had knowledge of it. Hence we find no error in the admission of the testimony objected to by the defendant.
II. Several questions are raised by the exceptions in regard to the defendant’s ownership of the dog. It appeared that Rixon bought the dog with defendant’s money; but that he was unauthorized to make the purchase at the time the dog was bought. The defendant claims that there was no evidence tending to show that he ever adopted or ratified this unauthorized purchase. But we think there was, and that the court were correct in not withdrawing that question from the jury. The defendant owned the farm, stock, and all the property on the farm, and furnished all the supplies. Rixon furnished nothing; but was employed by the defendant to manage and carry on the farm, hire the necessary help, and purchase the necessary supplies. When he saw this large dog there living on him he made no objection. When told by Rixon he purchased him for a watch dog, the natural inference would be, it was to watch the defendant’s property. The reply of the defendant, that he did not strike him as a very valuable acquisition to the farm, indicates that he then considered him an appendage to or part of the farm. Taking the dog home to keep, and when he did not answer his turn, telling Rixon to take him back to the farm ; telling Rixon to dispose of the dog, or to kill him, after the injury to the plaintiff; and his failure to deny at first, if at all, that he owned the dog when called upon to settle for the injury, were all consistent with the fact of his ownership of the dog, and unnatural to a greater or less degree, with the ownership being in Rixon. There was, then, testimony tending to show an adoption or ratification of the purchase. The defendant claimed that the court should determine as a matter of law whether there had been an adoption or ratification by the defendant. This claim was upon the basis that there was no conflict in *537the testimony tending to show it. But there was a conflict in the testimony.
The defendant and Rixon did not agree in regard to what was said about killing the dog. Neither did the plaintiff and defendant agree in regard to what the defendant said at the time the plaintiff called upon him to settle for the injury. It was necessary for the jury to settle these controverted points. The defendant also excepted to the refusal of the court to tell the jury whether it would in law amount to an adoption or ratification of the purchase, if they found all the facts established which the testimony tended to prove, and also to the charge on this subject. Adoption or ratification of the unauthorized purchase was a fact for the jury to find from all the other facts and circumstances which they found established tending to prove it. It was not so much a question of law for the decision of the court, as a fact to be found by the jury from the other facts and circumstances, when considered in the light of the law defining what is an adoption or ratification of an unauthorized act of an agent by the principal. The court were correct in submitting to thé jury to find whether an adoption or ratification had been established. It was the duty of the court to instruct the jury clearly in regard to the law applicable and to be considered with reference to an adoption or ratification. In order that a principal may adopt or ratify an unauthorized act of his agent, he must either have actual knowledge of the unauthorized act, or of such facts and circumstances as would affect a prudent man with such knowledge, and then must recognize the thing done in some way as his act. So far as whether the defendant recognized the dog as his property, exercised acts of ownership, &c., over him, there is no reasonable ground to criticise the charge. It is not as precise, terse, and pertinent in bringing to the attention of the jury the defendant’s knowledge of the unauthorized act of Rixon in making the purchase, as the learned judge usually is. But from the whole charge we do not think the jury could have been misled in this respect. The two illustrations of an adoption put by the court, clearly assume such knowledge in the defendant. In closing up his instruction in regard to the first piece of evidence relied upon, *538the court say: “This is the.first evidence relied upon by the plaintiff as tending to show that the defendant knew the dog was purchased for him, and adopted the act of Rixon in making the purchase.” The same idea is assumed rather than fully expressed all through the charge. We do not think the charge is unsound or misleading in this respect. If the defendant had testified unequivocally that he never owned the dog, it would have been the duty of the court to have complied with his request to have the jury told that it was proper to be weighed on the question of his adoption or ratification of its unauthorized purchase. But a recurrence to his testimony shows that he did not so testify. He testified he never authorized the purchase. In closing his testimony in answer to how he testified on this subject on the former trial, he says: “ I think I left it in this way — just as I design to leave it now — I think I left it then on a statement of the facts for the law to determine whether it was my dog or not; I state my position. “And it is for the court and jury to say whether the dog was yours ?” “ Yes.” The request assumed what did not exist in the defendant’s testimony; and it would have been error of which the plaintiff could have taken advantage if the court had complied with it. The result is, we find no error in the proceedings of the County Court, and the judgment thus rendered is affirmed.